Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Claims 239, 275, 277-281, and 285-292 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 239, 275, 277-281, and 285-292 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 239 recites the phrase “T1 is absent or is the first targeting ligand,” the metes and bounds of this phrase are vague and indefinite since there is lack of antecedent basis for the limitation “the first targeting ligand.”  This phrase suggests that the scope of the claimed mem-
Instant claim 285 recites the following formula Vi:

    PNG
    media_image1.png
    30
    396
    media_image1.png
    Greyscale

The metes and bounds of this formula are vague and indefinite since it is unclear what the symbols D, P, and B are intended to encompass, since the claims do not provide a clear definition of these terms.  As per MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’”
Claims 279-281 recite the term “includes” with respect to the definition of the terms T1 and L.  The term “includes” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The metes and bounds of the term “includes” is indefinite since the term suggests the presence of other undefined compounds are also encompassed within the scope of the definition of the terms T1 and L.
Claims 275, 277-281, and 286-292 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 239, 275, and 277-281 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20120021514 A1), for the reasons of record.
The instant claims are drawn to a pH-sensitive, membrane-destabilizing polymer of formula V: 
    PNG
    media_image2.png
    27
    417
    media_image2.png
    Greyscale

Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the ordinary skilled artisan would not have been motivated to “modify the copolymers disclosed in Johnson, e.g., replacing MAA(NHS) in Johnson’s copolymer “6” with another monomeric unit, let alone a specific monomeric unit M2, such as a (C4-C18)alkyl-methacrylate residue polymer, to arrive at the claimed polymer, much less with any reasonable expectation of success.”
Contrary to Applicant’s assertions, it is noted that the polymers of Johnson et al. are disclosed as pH-sensitive, membrane-destabilizing polymers, see paragraphs [0103]-[0104].  The block-copolymers of Johnson et al. are composed of various monomeric units, comprising PEGMA, DMAEMA, PAA, and BMA monomers.  The block copolymers of Johnson et al. have a hydrophilic block and a hydrophobic block at varying molecular weights, see ¶ [0080].  
See for example, the co-polymers listed as polymers 5 and 9, these polymers clearly represent alternative co-polymers encompassed by the prior art, which lack a MAA(NHS) group.  
Although Applicants argue unexpected results with the claimed polymers of formula V, it is noted that Applicants have not demonstrated that the full scope of polymers of formula V actually possess these properties.  Moreover it is noted that Applicant’s unexpected properties are based upon a comparison between polymers comprising NAG-PEG12, as a targeting moiety and linking moiety, and further wherein the M2 moiety is HMA.  Furthermore, Applicants compared P71 and P89 polymers, and argued a 9-fold increase in luminescent signal.  However, the P71 polymer contained a butyl-methylacrylate derivative, this polymer is also encompassed by the instant claims.  Applicants have therefore not demonstrated that the full scope of the claimed polymers possess unexpected properties.
Applicants have not provided any evidence that the claimed polymers are unobvious over the disclosure of Johnson et al., which discloses polymers designed from the same components as set forth in the instantly claimed invention.  
Absent evidence of unexpected properties associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan, seeking alternative pH sensitive membrane-destabilizing block-copolymers, would not have been motivated to select the various polymeric components set forth in Johnson et al. to design a polymer as set forth in the instant claims.
As previously stated:
Johnson et al. discloses heterogeneous polymeric micelles for intracellular delivery, were the micelle comprising a copolymerization reaction to form a [DMAEMA]- [DMAEMA/PAA/BMA] block copolymer, see the following paragraph: 
[0346] Desired stoichiometric quantities of N,N -dimethylaminoethyl methacrylate (DMAEMA), propylacrylic acid (PAA), and butylmethacrylate (BMA) were added to poly(DMAEMA) macroCTA dissolved in N,N-dimethylformamide (25 wt % monomer and macroCTA to solvent). For all polymerizations [M]o/[CTA]o and [CTA]o/[I]o were 250:1 and 10:1 respectively. Following the addition of V70 the solutions were purged with nitrogen for 30 min and allowed to react at 30oC. for 18 h, copolymerizing the included monomers to form the [DMAEMA/PAA/BMA] random copolymer block. The resultant diblock copolymers were isolated by precipitation into 50:50 v:v diethyl ether/pentane. The precipitated polymers were then redissolved in acetone and subsequently precipitated into pentane (X3) and dried overnight in vacuo.
The block copolymers of Johnson et al. are described as having the following properties, including membrane-destabilizing, among others:
[0010] Such compositions are preferably effective for (and can be used in a method for) intracellular delivery of an agent to a eukaryotic cell, such as a mammalian (e.g., human) cell. Such compositions are preferably effective for (and can be used in a method for) modulating the activity of an intracellular target (e.g., a target involved in gene expression of a cell, which can interact with a polynucleotide agent such as a small interfering ribonucleic acid (siRNA) in a cell). Compositions effective for intracellular delivery, and/or for modulating the activity of an intracellular target can preferably require multiple functional features or attributes, including for example a membrane-destabilizing activity (e.g., to release an agent from an endosome for intracellular delivery to the cytoplasm), a capability for associating an agent such as a polynucleotide (e.g., through ionic association or covalent coupling), and other functionalities such as shielding, targeting, stability-enhancing, crosslinking, formulation-enhancing, each of which is further described herein.
The disclosed copolymers formed from monomers of DMAEMA, PAA, BMA, see paragraph [346], and having the following properties: [0016] “[A]dvantageously, the present inventions apply the compositional, architectural and supramolecular design flexibility and control afforded through heterogeneous polymeric micelles to systems for intracellular delivery of agents, especially biomolecular agents such as polynucleotides. For example, the heterogeneous polymeric micelles--or certain blocks of such polymers, can include a membrane-destabilizing polymer, such as an environmentally-sensitive (e.g., pH sensitive) membrane-destabilizing polymer, which following endocytosis can effect release of an agent from an endosomal membrane into the intracellular cytoplasm.”
The prior art discloses pH-sensitive, membrane destabilizing copolymers comprising [PEGMA]-[DMAEMA/PAA/BMA] from poly(PEGMA) macroCTA and DMAEMA, PAA and BMA monomers using living radical polymerization (e.g., reversible addition-fragmentation chain transfer (RAFT)) polymerization, [0060] FIG. 2.  The copolymers of Johnson et al. also comprise amine functionalized galactose for targeting purposes, see paragraph [0063], FIG. 5 is a schematic illustration of a reaction scheme for preparing (acetyl-protected, PEGylated) galactose-functionalized block copolymers by reaction of block copolymers having monomeric residues derived MAA(NHS) or MAA(NHS) with (acetyl-protected, PEGylated) amine-functionalized galactose, whereby such block copolymers comprise (acetyl-protected, PEGylated) galactose (e.g., as targeting moieties) conjugated pendant to monomeric residues thereof
However, Johnson et al. does not disclose N-acetylgalactosamine modified copolymers.
The instantly claimed compounds, are considered to be analogues of the prior art compounds due to the close structural similarity to the prior art compounds,  See MPEP § 2144.09 which states: 
2144.09 Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers)
REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 
Absent evidence to the contrary, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Moreover, MPEP 2144.05[R-5], teach that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633